26 Ill. App.2d 288 (1960)
168 N.E.2d 56
William H. Coleman and Wilma R. Coleman, His Wife, Plaintiffs-Appellants,
v.
Jay Goran and W.F. Smith, Defendants-Appellees.
Gen. No. 47,992.
Illinois Appellate Court  First District, Second Division.
June 14, 1960.
Rehearing denied July 13, 1960.
*289 Mark J. Satter, of Chicago, for appellants.
Block and Solomon, of Chicago (Jay Goran and Irving L. Block, of counsel) for appellees.
(Abstract of Decision.)
Opinion by PRESIDING JUSTICE MURPHY.
Affirmed.
Not to be published in full.